
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.54.2


Amendment to the
Benefit Restoration Plan of
The Dime Savings Bank of New York, FSB

Effective January 1, 2001


        The Benefit Restoration Plan of The Dime Savings Bank of New York, FSB
is hereby amended, effective as of January 1, 2001, as follows:

1.Section 1.1 is amended to provide as follows:

        "Section 1.1 Adjusted Compensation means a Participant's compensation
under the Retirement Plan or the 401(k) Plan, as the case may be, adjusted so
that such compensation is calculated (i) without regard to Section 401(a)(17) of
the Code, (ii) by excluding commissions and commission overrides, if any, and
(iii) by including, at the time of deferral and not at the time of payment, the
amount of any salary (but not bonus, dividends on restricted stock, or dividend
equivalents on phantom stock) deferred by the Participant pursuant to a Deferred
Compensation Plan. A Participant's compensation under the 401(k) Plan for these
purposes shall be deemed to be the Participant's Basic Bank Compensation, as
defined in the 401(k) Plan, regardless of whether the Participant is Bank Member
or a NAMCO Member under the 401(k) Plan and regardless of which entity pays such
compensation."

2.Section 1.3 is amended to provide as follows:

        "Section 1.3 Bank Matching Contribution means a Bank Matching
Contribution (if the Participant is a Bank Member under the 401(k) Plan) or a
NAMCO Matching Contribution (if the Participant is a NAMCO Member under the
401(k) Plan), each as defined in the 401(k) Plan."

--------------------------------------------------------------------------------



QuickLinks


Amendment to the Benefit Restoration Plan of The Dime Savings Bank of New York,
FSB Effective January 1, 2001
